Exhibit 10.18
 
MANUFACTURING AGREEMENT


    THIS AGREEMENT is made this 16th day of December, 2008 between O-AT-KA MILK
PRODUCTS COOPERATIVE, INC. ("Vendor") and ATTITUDE DRINK COMPANY ("Vendee").


RECITALS


    WHEREAS, Vendor is a New York cooperative corporation engaged in the
manufacture and production of dairy-based products at its facility in Batavia.
New York (the "Facility"); and


    WHEREAS, Vendee desires to purchase from Vendor. and Vendor desires to sell
to Vendee. the products listed from time to time on Exhibit A attached hereto
(the “Products").


    NOW, THEREFORE. in consideration of the promises by Vendor to sell the
Products to Vendee and Vendee to purchase the Products from Vendor and in
consideration of the mutual covenants herein. Vendor and Vendee agree as
follows:


1.           Services Provided by Vendor.


a) Manufacture. Vendor shall manufacture, package and ship the Products for
purchase by Vendee. All Products shall be purchased F.O.B. the Facility by
Vendee.


b) Materials and Specifications. Unless otherwise agreed by the parties. Vendor
shall procure the ingredients, supplies and packaging materials used in the
manufacturing of the Products (the "Materials"). All Products and Materials
shall conform to Vendee's approved specifications (the "Specifications"),
attached hereto as Exhibit B. Vendee may change the Specifications pursuant to
Section 1(d). Vendor shall examine all Materials furnished by Vendee or other
suppliers and shall exercise reasonable due diligence in accepting or rejecting
items which do not conform in all material respects to the Specifications. or do
not comply with any laws or regulations of the United States. the State of New
York. Genesee County. and the City and Town of Batavia. New York (collectively.
the "Laws").


c) Inventory of Materials. Vendor shall provide and/or procure a sufficient
quantity of Materials to meet the production requirements imposed on Vendor
pursuant to the terms of this Agreement. If provided by Vendee. Vendee shall
ship to Vendor all other necessary materials in such quantities as may be
requested by Vendor from time to time.


d) Changes to Specifications. Vendee may modify the Specifications upon thirty
(30) calendar days prior written notice. If Vendor cannot make such
modifications within the thirty (30) calendar day notice period, Vendor shall
implement such modifications as soon thereafter as reasonably possible.
Regardless of the number or frequency, changes to the Specifications shall not
relieve Vendor of any of its obligations or excuse its performance if such
changes do not increase the cost of performance by Vendor. If changes result in
an increase or decrease in the production cost of the Products, the parties will
negotiate and reach mutual agreement on the actual effect of any such change and
the actual increase or decrease in the cost of production. The price paid to
Vendor. determined in accordance with Section 5(a), will be adjusted
accordingly.  If changes result in an increase in the production cost of the
Products.
 
 

--------------------------------------------------------------------------------


 
Vendor will not be obligated to implement such change until the parties agree
upon the price adjustment.


e. Shipping and Delivery. Vendor shall load Products onto shipping vehicles
designated by the Vendee at the Facility. Vendee shall pay all expenses
associated therewith. Vendor shall deliver all orders on the day specified in
the applicable purchase order. Partial orders may' he delivered from time to
time so long as an applicable order is completed and delivered within the time
specified. Delivery shall occur when Vendor delivers Products to the shipping
vehicle at the Facility. Title to the Products and all risk of loss or damage
thereto shall transfer to Vendee at the time Vendor delivers the Products.


2.           Production Schedule. During the Initial Term_ Vendor shall maintain
sufficient production capacity to manufacture and package both the annual number
of cases of Products. and the monthly number of cases of Products. as listed on
Exhibit A. Vendor will supply Products to Vendee under the labels listed on
Exhibit A pursuant to written purchase orders submitted from time to time by
Vendee. Vendee shall submit its purchase orders to the following address


O-AT-KA Milk Products Cooperative. Inc.
700 Ellicott Street
P.O. Box 718
Batavia, NY 14021-0718
Facsimile No. 585-343-4473


Unless Vendee and Vendor mutually agree on a different system. Vendee shall
provide Vendor with a yearly estimate of its Products needs. In addition, no
later than the seventh (7th) day of every month the Vendee shall provide Vendor
with a rolling three (3) month forecast with a firm order for the first month.
updated every month thereafter (e.g.. by December seventh (7th) the Vendee will
provide a forecast for January. February and March. with the month of January
being a firm order and the months of February and March being non-binding
estimated requirements: by January seventh (7th) the Vendee will provide a
forecast for February, March and April with the month of February being a firm
order and the months of March and April being non-binding estimated
requirements; etc.) (the "Estimated Production Schedule"). Vendor shall notify
Vendee within ten ( 10) calendar days if Vendor cannot comply with all or part
of an Estimated Production Schedule.


3.           Vendee's Requirements. Provided that Vendor can offer the Products
at competitive prices (including its prices for any Materials it furnishes) and
meet the volume and time requirements of Vendee. Vendee agrees to offer all of
its business with regard to the manufacture and packaging of the Products to
Vendor. To the extent Vendor cannot meet Vendee's request, Vendee can direct its
business to another vendor.


4.           Payment for Unused Materials and Products. If for any reason Vendee
discontinues operation or ceases to purchase from Vendor, it will pay to Vendor
the costs of any Materials on hand and under order and also the value of the
Products which are fit for sale. Such payment shall be due and paid within
twenty (20) calendar days after such discontinuance or termination. The value of
such Products and Materials shall be determined by the price paid by Vendee for
similar quantities of Products and Materials at the time notice of
discontinuance or termination was received or discovered by Vendor. All unused
Products and Materials provided by Vendor and all unused Products shall be
purchased F.O.B. the Facility by Vendee. Vendee shall take all reasonable steps
to remove all Products and Materials on a timely basis.
 
 
-2-

--------------------------------------------------------------------------------



 
5.           Price of Products - Payment to Vendor.  Prices for Products shall
be calculated as set forth in Section 5(a) below. The price shall be F.O.B. the
Facility, unless otherwise indicated.


a.           Price of Products. Vendee shall pay Vendor a price for each case of
Products based on Vendor's actual costs of production, which price shall be the
sum of Vendor's: (i) cost of Materials; and (ii) cost of manufacturing,
including overhead expenses and profit. The price for each case of Products
shall be determined in the month of shipment. The initial components of the case
price are set forth on Exhibit C. Formulas for the components and case
configurations are also shown on Exhibit C. Such component prices and Exhibit C
may be amended from time to time as follows:


(1)  
Cost of Materials. The cost of Materials shall be adjusted monthly.



(2)  
Cost of Manufacturing. The cost of manufacturing shall be adjusted annually.



b.           Payment. Vendor shall submit its invoices to the following address:
 
Attitude Drink Company
11300 U.S. Highway 1, Suite 207
North Palm Beach, FL 33408
 
Vendor will provide a preliminary invoice to Vendee thirty (30) calendar days
before production is scheduled. Vendor must receive payment two weeks before
commercial production is scheduled. Within 10 days from commercial production
vendor will adjust the preliminary pricing to actual providing vendee with
either a credit or debit.


c.           Price Adjustments. The parties shall negotiate pricing at least one
hundred twenty (120) calendar days prior to the end of each year of the Initial
Term (defined below) and prior to the end of each Extension Period (defined
below), and shall attempt to agree on pricing within thirty (30) calendar days.
If the parties cannot agree on the price for the next succeeding period of
performance by the end of the current period, then the price in effect at the
end of such period will continue for an additional ninety (90) calendar days. At
the end of such ninety (90) calendar days, this Agreement will terminate.


d.           Pricing Review. Vendee may examine, during normal business hours
and upon reasonable notice, Vendor's books and records that directly relate to
the computation of prices for the Products.


6.           Reports. Vendor shall maintain adequate records of all Materials
supplied by Vendee and no later than the fifteenth (15th) day of each month
Vendor shall furnish Vendee a report showing the quantity of all Materials
received. used and on hand for the prior month from Vendee.
 
 
-3-

--------------------------------------------------------------------------------


 

 
7.           Warranties.  Except as discussed herein. Vendor warrants that all
Products manufactured, packaged and shipped for Vendee under this Agreement: (i)
shall be manufactured in accordance with the Specifications: (ii) shall be
manufactured in accordance with Good Manufacturing Practices as set forth in
Title 21 of the Code of Federal Regulations.  Section 11() ( shall be
manufactured in accordance with the Laws and shall not, at the time of delivery.
be adulterated, contaminated or misbranded within the meaning of the Federal
Food. Drug and Cosmetic Act (the "Act") and regulations promulgated pursuant
thereto: and (iv) shall not constitute an article prohibited from introduction
into interstate commerce under the Act and regulations. In addition to Vendee's
other remedies. Products which do not comply with this warranty may be rejected
by Vendee at any time upon notice to Vendor specifying the reason therefor.


8.           Recall Procedure. In the event that Vendee reasonably determines
that is necessary or advisable to recall or otherwise remove a shipment of
Products from the distribution system or marketplace for any reason, Vendor
shall cooperate fully in such recall or removal under such procedures as Vendee
shall reasonably proscribe or as mandated by applicable Laws. Vendor shall be
responsible for the actual cost of a recall only if, and only to the extent.
such recall is attributable to Vendor's negligence or willful misconduct in
manufacturing the Products. Notwithstanding anything herein to the contrary. in
no event shall Vendor be responsible for the internal cost incurred by Vendee as
a result of a recall. Furthermore. if the recall is attributable to Vendee's
negligence or willful misconduct, or to the Specifications, Vendee shall assume
all costs, including those incurred by Vendor associated with such recall.


9.           Term. This Agreement shall have an initial term of three (3) years
commencing as of the date hereof (the "Initial Term"). After the Initial Term.
this Agreement shall automatically renew for consecutive one (1) year periods.
subject to mutually agreeable pricing (determined in accordance with Section
5(c)) (the "Extension Periods"), unless either party provides notice of
cancellation at least one hundred twenty (120) calendar days prior to the end of
the Initial Term or subsequent Extension Period.


10.           Ownership and Confidentiality of Product Information.


a. Ownership. Vendee represents and warrants that it is the sole and complete
owner of. or has the right to use the trademarks and trade name(s) used in the
labels as listed on Exhibit A (the "Product information"), and that it has full
power and authority to use the Product Information and to contract with Vendor
with respect to the manufacture and packaging of the Products. Any Products or
Materials bearing the trademarks and trade name(s) used in the labels listed on
Exhibit A may not be sold to anyone other than Vendee or its assigns without the
written consent of Vendee. Vendee acknowledges that Vendor has its own
proprietary information and items. including, but not limited to, its
manufacturing processes.
 
 
-4-

--------------------------------------------------------------------------------



 
b. Confidentiality.  In order to protect the confidentiality and proprietary
nature of the parties' Confidential Information (as hereinafter defined), the
parties desire to set forth certain terms, provisions and restrictions with
respect thereto. As used in this Agreement, the term "Confidential Information-
shall mean any information disclosed In one party to the other party_ whether
transmitted in oral. written or graphical form or obtained by observation or
otherwise during laboratory. plant or facility visits, including, without
limitation. all scientific. medical. clinical. engineering, statistical.
technical, process, method or commercial data. information or know-how.
including, without limitation, that relating to research. development.
manufacturing, customer lists, trade secrets, Formulas, intellectual property.
drawings. models. prototypes or samples and all information regarding pricing.
business plans, product lines. methods of business operation and the general
business operations and financial information, together with any analyses.
compilations, studies or other documents or records prepared by a party or any
of its employees or representatives pertaining to such information. With respect
to Confidential -Information disclosed under this Agreement. the receiving party
of such Confidential Information shall:


(1) use the Confidential Information solely for performance of its obligations
hereunder and reproduce the Confidential Information only to the extent
necessary for such purposes:


(2) disclose the Confidential Information to its responsible employees or
representatives. but only to the extent necessary to carry out the purpose of
the disclosure pursuant to this Agreement;


(3) hold the Confidential Information in confidence. restrict disclosure of the
Confidential Information solely to those employees or representatives with a
need to know the Confidential Information and not disclose, transfer or offer to
disclose or transfer any Confidential Information to any other person or entity
without the prior written consent of the disclosing party; and


(4) advise its employees or representatives receiving Confidential Information
of their obligations with respect to the Confidential Information pursuant to
the terms of this Agreement and exercise a degree of care not less than the care
used by the disclosing party to protect its Confidential Information. but in no
event less than a reasonable degree of care.


The Confidential Information shall be deemed the property of the disclosing
party and the receiving party will return or destroy. in the discretion of the
disclosing party, all Confidential Information received in tangible form
immediately upon request. Any Confidential Information not so returned or
destroyed will remain subject to this Agreement. The provisions of this Section
10(b) shall commence on the date of execution by both parties as indicated above
and shall expire five (5) years after the date on which the receiving party
returns the Confidential Information as provided herein. Notwithstanding the
foregoing, a party shall have no obligation to preserve any Confidential
Information that: (i) was previously known to the receiving party, as can be
documented. free of any obligation to keep confidential and free of any
restriction on use or disclosure: (ii) is or becomes generally known to the
public other than as a result of disclosure by the receiving party; (iii) is or
becomes available to the receiving party on a nonconfidential basis from a
source other than the disclosing party, provided that such source is not bound
by any contractual, legal or fiduciary obligations prohibiting the disclosure or
transfer of the Confidential information: or lip is independently, developed by
the receiving party. as evidenced by the receiving party's written records.
 
 
-5-

--------------------------------------------------------------------------------



 
If the receiving party is compelled by lawful process ( whether by
interrogatories. requests for information or documents. subpoena. civil
investigative demands or other process) to disclose any Confidential
Information, such party will provide the other party with prompt written notice
of any such demand so that the disclosing party may seek a protective order or
other appropriate remedy or waive compliance with the provisions of this
Agreement. If, failing the entry of a protective order or other appropriate
remedy or the receipt of a waiver hereunder. the receiving party is. in the
opinion of its outside legal counsel. legally required to disclose the
Confidential Information. such party may disclose that portion of the
Confidential Information which its outside legal counsel advises that it is
legally required to disclose and will use its best efforts to obtain assurance
that confidential treatment will be accorded to that portion of the Confidential
Information which is being disclosed. In no event will the receiving party
oppose action by the disclosing party to obtain a protective order or other
appropriate remedy or reliable assurance that confidential treatment will be
accorded to the Confidential Information.


11.           Indemnification.  Each party hereto agrees to defend. indemnify
and hold the other harmless from all liabilities, losses. damages. claims,
suits, costs and expenses (including court costs and reasonable attorney's fees)
including. without limitation, injury to any person or damage to any property,
arising out of the indemnifying party's breach of or failure to perform any of
its representations, warranties. covenants, agreements or undertakings under
this Agreement. Notwithstanding the foregoing, neither party shall have any
liability for lost profits sustained by the other party or damage to the other
party's good will. which shall include, but not be limited to damage to
trademarks and trade names. which loss or damage results from a party's
performance of its obligations under this Agreement or failure to perform its
obligations under this Agreement. Further, Vendee agrees that any damages which
it claims in connection with the recall of Products manufactured by Vendor under
this Agreement shall include only costs and expenses paid to third parties.
Further. Vendee agrees to defend. indemnify, pay and hold Vendor harmless from
all liabilities, losses. damages. claims, suits, costs and expenses (including
court costs and reasonable attorney's fees) including, without limitation,
injury to any person or damage to any property, arising out or resulting from
Vendee's marketing, distribution, and or delivery of the Products to Vendee's
customer: and/or that result from any actions, uses or breach of intellectual
property rights of third parties related to the labeling, manufacturing,
marketing and or sale of the Products, including but not limited to the
licensing of the Product trademarks.


12.           Insurance. Vendor represents and warrants that it currently has
and will continue to maintain in full force and effect for the duration of this
Agreement a minimum of $1,000,000.00 general liability, product liability and
broad form vendor's insurance. Vendor shall supply a new insurance certificate
each year to Vendee upon request. Vendee shall be named as an additional insured
upon request.
 
 
-6-

--------------------------------------------------------------------------------



 
13.           Force Majeure. Failure of either party to perform any of its
obligations under this Agreement resulting from any cause or causes beyond its
control (including but not limited to strikes, labor disputes, fire, acts of
God, terrorism or acts or orders of the government) shall not constitute an
actionable default or breach of this Agreement; provided, however, that if any
event makes Vendor unable to meet Vendee's production schedules. Vendee. after
notice to Vendor. shall have the right to utilize any other  vendor for so long
as Vendor's inability continues. If such inability continues for more than one
hundred twenty (120) calendar days. then Vendee may terminate this Agreement
immediately upon giving notice thereof and Vendee and Vendor shall he relieved
of any and all further obligations hereunder to each other, except that Vendee
shall he obligated to continue to make payment to Vendor for Products shipped
and for Products which have been manufactured and produced and are ready for
shipment. The time for performance of any duty or obligation hereunder which
cannot be performed as a result of an event of Force Majeure, shall he extended
for a period equal to the duration of such inability to perform: notwithstanding
the foregoing. it is understood that events of Force Majeure shall not extend
the time for payment of any money which is due and payable or extend the term of
this Agreement.


14.           Termination.  Either party may immediately terminate this
Agreement if the other party has failed to perform or meet any material term or
condition of this Agreement and has not cured such failure within thirty (30)
calendar days of receiving written notice of such failure.


15.           Remedies Cumulative. The remedies granted in this Agreement are
cumulative and in addition to other remedies to which the parties may be
entitled arising from any violation. default or breach of this Agreement.


16.           Miscellaneous.


a.           Compliance with Laws. Vendee shall comply with all laws applicable
to the performance of its obligations under this Agreement.


b.           Effect of Agreement. This Agreement sets forth the entire
understanding of the parties, and supersedes any and all prior agreements.
arrangements and understandings, written or oral. relating to the subject matter
hereof.


(c)           Governing Law. This Agreement shall he governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely within such State.


(d)           Disputes. All disputes arising in connection with this Agreement
shall be brought in. and the parties expressly consent to the jurisdiction and
venue of the federal or state courts located in the Monroe County. New York.


(e)           Amendment and Waiver. This Agreement may be amended only by a
writing executed by each of the parties hereto. No waiver of compliance with any
provision or condition hereof, and no consent provided for herein. shall be
effective unless evidenced by an instrument in writing duly executed by the
party sought to be charged therewith. No failure on the part of any party to
exercise. and no delay in exercising, any of its rights hereunder shall operate
as a waiver thereof nor shall any single or partial exercise by any party of any
right preclude any other or future exercise thereof or the exercise of any other
right.


(f)           Assignment. No party shall assign or attempt to assign any of its
rights or obligations under this Agreement without the prior written consent of
the other party hereto.
 
 
-7-

--------------------------------------------------------------------------------


 
g.           Notices. Etc. Each notice, report, demand, waiver, consent and
other communication required or permitted to be given hereunder shall be in
writing and shall be sent either by registered or certified first-class mail,
postage prepaid and return receipt requested. or by telex or telecopier,
addressed as follows:


(1)  
If to Vendee, to:
     
Attitude Drink Company
 
11300 U.S. Highway 1, Suite 207
 
North Palm Beach, FL 33408
     
Attn:  _____________________
 
Telephone No.: 877-799-5053
 
Facsimile No.: 561-799-5039
   
(2)  
If to Vendor, to:
     
0-AT-KA Milk Products Cooperative, Inc. 700 Ellicott Street
 
P.O. Box 718
 
Batavia, NY 14021-0718
 
Attn: C. A. McCampbell, Chief Operating Officer
 
Telephone No.: 585-343-0536
 
Facsimile No.: 585-343-4473



Either party may specify in writing, in the manner above provided, another
address to which subsequent notice to such party shall be given. Any notice or
communication given hereunder shall be deemed to have been given as of the date
immediately following the date so mailed; provided, however, that if such
following date shall be Saturday, Sunday, or a legal holiday, then the date of
the notice shall be the next regular business day.


h.           Binding Effect. Subject to the provisions of Section 16(f), this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. This Agreement creates no rights of
any nature in any person not a party hereto.


i.   Independent Contractors. Vendor and Vendee are independent contractors with
respect to the rights and obligations created by this Agreement, and nothing
herein shall be construed to create any agency, joint venture, partnership or
other similar relationship. In addition, nothing herein shall be construed to
authorize either party to represent or commit the other party in negotiations or
transactions with third parties.


j.           Headings; Counterparts. The headings used in this Agreement are for
convenience of reference only and do not form a part hereof and shall not in any
way modify, interpret or construe the intent of the parties. This Agreement may
be executed in more than one
counterpart. each of which shall he deemed an original. and all of which
together shall constitute the same instrument.
 
 
-8-

--------------------------------------------------------------------------------


 

 
k.           Survival. The provisions Of this Agreement that h\ their sense and
context are intended to survive termination of this Agreement shall so survive
this Agreement.


 
        IN WITNESS WHEREOF. the parties hereto have executed this Agreement.


ATTITUDE DRINK COMPANY
 
O-AT-KA MILK PRODUCTS COOPERATIVE, INC.
           
By:  /s/  Roy G. Warren
 
By:  /s/  C.A. McCampbell
Roy G. Warren, CEO
 
C.A. McCampbell
Chief Operating Officer
     

 
 
 
 
-9-

--------------------------------------------------------------------------------


 
 
Exhibit A


Products and Production Schedule


 
1.           Products:

Slammers                      35g Protein Drink -- chocolate and other flavors
TBD


Just                                 8g Protein Drink – chocolate and other
flavors TBD


2.           Packaging Configuration:


Slammers                      24 – 14.5 ft oz. Alumi-Tek bottles in trays


Skimmers                      24 (6-4 pack) 14.5 fl. oz. Alumi-Tek bottles in
trays


Just                               24 – 8 fl. oz. Alumi-Tek bottles in trays


Just                               24 (6-4 pack) 8 fl. oz. Alumi-Tek bottles in
trays


3           Production Schedules:


a.           Production Forecast


1.  
Annual Slammers

Annual Just


2.  
Monthly Slammers

Monthly Just
 
 
-10-

--------------------------------------------------------------------------------


 
Exhibit B


Specifications






TO BE COMPLETED UPON SIGN OFF OF FINAL FORMULA'S.
 
 
 
 
 
-11-

--------------------------------------------------------------------------------


 
 
Exhibit C




Price of Products


TO BE COMPIFTED UPON SIGN OFF OF FINAL FORMULA'S.
 
 
 
 
 
 
 
 
 
 
 